 



EXHIBIT 10.1
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered
into as of December 2005 by and between [NAME] (the “Executive”), and Collegiate
Funding Services, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company”).
     WHEREAS, Executive is currently employed as Executive Vice President and
[TITLE] of the Company pursuant to an employment agreement dated [DATE], between
Executive and the Company (the “Employment Agreement”), as first amended on
April 26, 2005; and
     WHEREAS, in connection with the transactions contemplated by that certain
Agreement and Plan of Merger among JPMorgan Chase Bank, National Association,
Cannon Acquisition Corporation and Collegiate Funding Services, Inc., dated as
of December 14, 2005, the Company wishes amend the terms of the Employment
Agreement as set forth herein; and
     WHEREAS, the Company and Executive agree to enter into such amendment on
the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
1. Definitions. Capitalized terms not defined herein shall have the meaning set
forth in the Employment Agreement.
2. Amendment. There is added a new sentence to the end of Section 1(b), which
shall read as follows:

    “Notwithstanding the foregoing or anything set forth in Section 1(c) to the
contrary, if a Change in Control (as defined below) occurs during the Term, the
Term shall continue through the first anniversary of such Change in Control, and
shall end on such date.”

3. General.
     (a) The Employment Agreement, as amended on April 26, 2005 and as further
amended by this Amendment (the “Amended Agreement”), constitutes the entire
agreement among the parties with respect to the subject matter contained therein
and herein and supersedes all prior and contemporaneous agreements (whether in
draft form or otherwise), discussions, understandings and negotiations, whether
written or oral, with respect to the terms of Executive’s employment by the
Company. Executive hereby agrees and acknowledges that, other than pursuant to
the Amended Agreement, Executive has no other rights or claims to receive any
additional severance or termination payments or benefits from the Company, and
that Executive has not relied upon any discussions or draft documents regarding
the possible modification of the Amended Agreement in making any decision
regarding his employment. This Amendment (and

 



--------------------------------------------------------------------------------



 



2
the Amended Agreement) may only be amended or modified by a written instrument
signed by all parties hereto.
     (b) This Amendment shall be governed and construed as to its validity,
interpretation and effect by the laws of the State of New York, without
reference to its conflicts of laws provisions, and the arbitration provisions of
the Employment Agreement shall apply to any dispute with respect to this
Amendment.
     (c) This Amendment may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same instrument.
[Remainder of page intentionally left blank.]
 



--------------------------------------------------------------------------------



 



3
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed the
day and year first written above.
COMPANY
 
Collegiate Funding Services, Inc.
 
By:    
                                                                                 
 
Executive
 
      
                                                                                 
[NAME]
Title: Executive Vice President and [TITLE]
 